Mr. Justice Paxson
delivered the opinion of the court,
We think the learned judge of the court below was right in rejecting the evidence embraced in the assignment of error. The plaintiff’s bill for professional services for attendance upon parties in the small-pox hospital having been formally approved by the board of health, the duty of payment was imposed upon the city. The Act of April 4th 1872, Pamph. L. 950, provides for the appointment of a board of health by the council of the city of Williamsport and defines the duties and powers of said board. By the 10th section it is enacted that “said board shall employ all such persons as shall be necessary to enable them to carry into effect the provisions of this act, and the regulations they shall adopt and publish, and fix the compensation of persons so employed.” The board employed the plaintiff and fixed his compensation. No question of fraud is raised. It is a mere contention as to the value of the service rendered. The board of health, composed in part of physicians, and who employed the plaintiff, are certainly as competent to judge, of the value of his services as the city councils. But under the Act of Assembly above cited this is not an open question, and this judgment must be affirmed.